RESOLUCIÓN
La Fundación Facultad de Derecho Eugenio María de Hostos presentó una Solicitud de Acreditación Provisional que quedó sometida ante nuestra consideración el 13 de diciembre de 2002. Examinados los fundamentos expues-tos en ésta, el Tribunal resuelve iniciar un nuevo proceso de evaluación de dicha escuela de derecho. A estos efectos se nombra un Comité de Acreditación integrado por el Ledo. Jorge Pérez Díaz como su Presidente, el Dr. José R. Gonzá-lez, el Sr. Rafael Martínez, CPA, el Dr. Efraín González Te-jera y el Ledo. José Sosa Lloréns. Se designa como Asesor del Comité al Decano James P. White, ex consultor de la American Bar Association.
Para esta evaluación el Comité utilizará los criterios de la American Bar Association (Standards for Provisional Approval of Law Schools) así como aquellos otros pertinen-tes a la acreditación de la peticionaria según la Regla 4.1.1 del Reglamento de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía. El Comité presentará un Informe al Tribunal con sus determinaciones de hecho y las reco-mendaciones afines para que este Foro pueda emitir su *785decisión sobre la Solicitud de Acreditación Provisional de la peticionaria.
Para que el Comité de Acreditación pueda realizar su labor tendrá a su disposición el apoyo administrativo y téc-nico del Director Ejecutivo de la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía y su personal, así como el de la Directora de la Biblioteca del Tribunal Supremo de Puerto Rico.
La Directora Administrativa de la Oficina de Adminis-tración de los Tribunales pondrá a la disposición de este Comité los recursos pertinentes y necesarios para facilitar la labor del Comité. Con este propósito se autoriza, a tra-vés de la Directora Administrativa de los Tribunales el pago de los gastos de viaje y la estadía del Asesor del Co-mité y aquellos otros gastos necesarios del Comité.
Se instruye a la Secretaría que notifique esta Resolu-ción a los miembros del Comité de Acreditación, al Presi-dente de la Junta de Síndicos y al Decano de la Fundación Facultad de Derecho Eugenio María de Hostos.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
Los Jueces Asociados Señor Fuster Berlin-geri y Señor Rivera Pérez no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo